Case 2:15-cv-00880-TC Document 76-4 Filed 10/05/18 Page 1 of 7

Exhibit 2
Case 2:15-cv-00880-TC Document 76-4 Filed 10/05/18 Page 2 of 7

CROWSON vs WASHINGTON COUNTY
April 16, 2018 Brett Lyman

 

1 iB G3 RO

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

* * x

MARTIN CROWSON,
Plaintiff,

vs.
Deposition of:
WASHINGTON COUNTY,

)
)
)
)} Case No. 2:15-cv-00880
)
)
)
et al., )

BRETT LYMAN

Defendants. COPY

April 16, 2018

9:00 a.m.

WASHINGTON COUNTY TREASURER OFFICE
197 East Tabernacle Street
St. George, Utah

Linda Van Tassell
- Registered Diplomate Reporter -
Certified Realtime Reporter

 

1

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerii Litigation Services

 
Case 2:15-cv-00880-TC Document 76-4 Filed 10/05/18 Page 3 of 7

CROWSON vs WASHINGTON COUNTY
April 16, 2018 Brett Lyman

 

co s+ DO OO SB Ww NB fF

Jn
Oo ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

34
about Mr. Crowson here in a minute.

A. Okay.

Q. How often were the people in A block
observed by @ correctional officer?

A. Well, we were required to walk through
the sections at least once every hour and then if we
had to go in there to conduct business, more than
once an hour. They are constantly being watched
from the control room. A block especially a lot of
times would be listened to because they're yelling,
communicating to each other.

QO. Okay. Did they go out for meals or were
meals brought to them?

A, Meals were brought te them in their
cells.

QO. Was that done by correctional officers

or was there separate staff that did that?

A. No. Correctional officers would take
them in.
QO. Was it the type of situation where it

was slid through the windows?

A. There is a cuff port on the doors that
is probably 4 inches by maybe 12 inches. There's a
lock on it. You open that up and you slide the

trays through that.

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-4 Filed 10/05/18 Page 4 of 7

CROWSON vs WASHINGTON COUNTY
April 16, 2018 Brett Lyman

oO aS DH OO Be WH NH

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

 

 

35
QO. And then you receive the trays back the

same way?

A. In A block they had Styrofoam trays and
so when they came out they were required to clean
their cells. Sometime before the end of the day
corrections staff would go in and collect ali their
garbage through their cuff port. We have a big
garbage bag and they'd throw their garbage out.

OQ. They were Styrofoam trays?

A. Yeah. The white Styrofoam trays that

had a lid that folded over.

Q. Okay. So everything was disposable?
A, Yeah.
QO. Was that to avoid having a situation

where they would have something they could use to
create a weapon?

A. Yes.

Oo. Were they fed different food than the

general population?

A. No. Same food.
QO. What was a typical menu?
A. Depends on the supervisor of the

kitchen. We had one guy out there that was buying a
fot of pre-prepared food. They had another guy that

they would cook everything. There was a lot of

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 

 
Case 2:15-cv-00880-TC Document 76-4 Filed 10/05/18 Page 5 of 7

CROWSON vs WASHINGTON COUNTY
April 16, 2018 Breit Lyman

 

oO SF DW Oh Be & NS

ad
Co ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

36
variety. I know at times there was probably a set

menu.
Q. Were they given fruit?
A. Yes.
QO. How often?
A. At least once a day with breakfast,

lunch or dinner. There was always fruit on one of

the trays.

Q. How were medications administered in A
block?

A. The nurses would come down and they

would be escorted in by an officer and then they
would go -- depending which inmates had medications
we would go from door to door to door and they would
be given their medications through the cuff door.,

QO. Okay. If an inmate was in A block,
would they have access to anyone other than a
correctional officer or a nurse?

A, What do you mean access?

Q. Was there any possibility for a person
who is either not a nurse or correctional officer to
come in contact with them?

A. No.

QO. Did the cells in A block have a toilet

with running water?

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-4 Filed 10/05/18 Page 6 of 7

CROWSON vs WASHINGTON COUNTY
April 16, 2018 Brett Lyman

46

 

oO ST MD Om & W FR FE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

peanut butter jar lid was cracked open and it starts
pushing up out through the top of the jar. It's
fermenting. And that's been my experience with it.

QO. Okay. How often would you guys discover
something like that?

A. From what I saw or knew about, which I'm
not there all the time, maybe two or three times a
month.

Q. Okay. How about illegal drugs in the
jail, is that something you guys found?

A. Yes. Illegal drugs were found in the
jail probably weekly.

Q. °How did they get into the jail, do you
know?

A. Specifically, no. I can speculate but I

don't know if that's what you want.

Q. Tt don't.
A. Okay.
Q. I mean there's part cf me that does,

I'il be honest. The illegal drugs, you say weekly.
What types of drugs would you guys discover in the
prison?

A. The last few years I was there a lot of
heroin, I guess what they call black tar heroin.

Just maybe four or five times the size of a wooden

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMertt Litigation Services

 
Case 2:15-cv-00880-TC Document 76-4 Filed 10/05/18 Page 7 of 7

CROWSON vs WASHINGTON COUNTY
April 16, 2018 Brett Lyman

 

Oo ~~ DH WwW & WwW Fw FF

Ju
Oo oO

Li
12
1L3
14
15
16
17
18
19
20
21
22
23
24
25

 

4}
match head. It would be black and be wrapped up in

tinfoil or paper or something.
MR. MYLAR: Could we take a break?
MR. SCHRIEVER: Sure. Yeah, we can take
a five- or ten-minute break.
(Recess.)
QO. Mr. Lyman, I want to ask you, do you

remember Martin Crowson?

A. Yes.
QO. Why is it that you remember Martin?
A. I had a lot of interaction with him over

the years.

QO. When you say interaction, what do you
mean?

A. Just dealing with him. He seemed to
always bring a lot of attention on himself, talking,

being boisterous.

Q. Do you know what he looks like?
A. Yeah.
QO. How would you describe him?

A. Like height, weight? Medium build,
sometimes he could be a little husky, short hair,
usually had some facial hair.

QO. Tattoos?

A. Yeah.

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
